United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1913
Issued: April 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2011 appellant filed a timely appeal from a February 24, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. The record also contains a May 9, 2011 decision
denying merit review of a March 23, 2010 wage-earning capacity determination.2
ISSUE
The issue is whether appellant is entitled to an additional schedule award for his left leg.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely separate appeal of the May 9, 2011 decision and the Board will consider the issue under
Docket No. 12-202.

FACTUAL HISTORY
On February 3, 2007 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he slipped while walking in the performance of duty and
twisted his left knee and ankle.3 OWCP accepted the claim for a torn medial meniscus of the left
knee and left leg osteoarthritis. Appellant underwent left knee surgery on October 30, 2007 and
November 24, 2008.
In a report dated October 12, 2009, Dr. Stephen Fowler, a family practitioner, provided a
history and results on examination. He diagnosed a left knee injury with surgery and resulting
extension lag and flexion contracture. Dr. Fowler opined that appellant had a 22 percent left leg
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides). He stated that 10 percent of
the impairment was for extension lag motion deficit. Dr. Fowler did not specifically identify any
tables under the A.M.A., Guides.
An OWCP medical adviser reviewed Dr. Fowler’s report and in a report dated
December 29, 2009 opined that it was insufficient to evaluate the employment-related permanent
impairment. OWCP referred appellant to Dr. Robert Holladay, an orthopedic surgeon. In a
report dated February 17, 2010, Dr. Holladay provided a history and results on examination. He
opined that, under Table 16-3 of the A.M.A., Guides, appellant had a two percent left leg
impairment for a partial medial meniscectomy.
In a brief report dated April 5, 2010, Dr. Fowler stated that Dr. Holladay apparently did
not notice that appellant had extension lag and flexion contracture that affected appellant’s gait.
He stated that Dr. Holladay did not properly “apply all the surgical factors” and he did not
concur with Dr. Holladay’s impairment rating.
The record indicates that, pursuant to the March 26, 1999 injury claim, on August 5, 2010
appellant received a schedule award for an 11 percent impairment to the left leg. An April 13,
2010 report from an OWCP medical adviser concurred with Dr. Holladay that the left knee
impairment was two percent under Table 16-3 of the A.M.A., Guides. In a report dated
August 2, 2010, an OWCP medical adviser opined that appellant had an additional nine percent
left leg impairment based on sensory and motor deficits from the back injury.
In a report dated February 22, 2011, an OWCP medical adviser opined that appellant was
not entitled to an additional schedule award for the left leg based on the left knee injury. The
medical adviser opined that the left knee impairment was two percent for the partial
meniscectomy and appellant had already received a schedule award that included the two percent
impairment.
Appellant argues that previous impairment ratings were distinct and separate from each
other.

3

The Board notes that appellant had a prior claim for a back injury on March 26, 1999.

2

By decision dated February 24, 2011, OWCP determined that appellant was not entitled
to an additional schedule award for the left leg.
LEGAL PRECEDENT
The schedule award provisions at 5 U.S.C. § 8107 provide that, if there is permanent
disability involving the loss or loss of use of a member or function of the body, the claimant is
entitled to a schedule award for the permanent impairment of the scheduled member or function.4
Neither FECA nor the regulations specify the manner in which the percentage of impairment for
a schedule award shall be determined. For consistent results and to ensure equal justice for all
claimants OWCP has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 For schedule awards after May 1, 2009, the impairment is evaluated under the sixth
edition.6
With respect to a knee impairment, the A.M.A., Guides provide a regional grid at Table
16-3. The class of impairment (CDX) is determined based on specific diagnosis, and then the
default value for the identified CDX is determined. The default value (grade C) may be adjusted
by using grade modifiers for Functional History (GMFH) Table 16-6, Physical Examination
(GMPE) Table 16-7 and Clinical Studies (GMCS) Table 16-8. The adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
ANALYSIS
In the present case, appellant submitted medical reports from Dr. Fowler with respect to a
left knee permanent impairment. The reports are of diminished probative value as Dr. Fowler
did not provide an explanation nor indication as to how he was applying the A.M.A., Guides. He
did not specifically refer to any table or state how he applied the table. In addition, Dr. Fowler
appeared to include both range of motion and other factors in his February 17, 2010 opinion that
appellant had a 22 percent left leg impairment. The A.M.A., Guides state that most impairments
are based on the diagnosis approach, using a regional grid such as Table 16-3.8 In addition,
range of motion is primarily used as a physical examination adjustment factor and is only used to
determine actual impairment values when it is not possible to otherwise define impairment.9
Range of motion also cannot be combined with other approaches.10 While Dr. Fowler stated that
4

This section enumerates specific members or functions of the body for which a schedule award is payable and
the maximum number of weeks of compensation to be paid; additional members of the body are found at 20 C.F.R.
§ 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

The net adjustment is up to +2 (grade E) or -2 (grade A).

8

A.M.A. Guides 497.

9

Id.

10

Id.

3

he disagreed with Dr. Holladay in his April 5, 2010 report, he did not provide a probative
medical opinion as to the substance of his disagreement with Dr. Holladay’s impairment rating
with regard to the degree of permanent impairment based on the left knee injuries.
The only medical reports with a proper opinion under the A.M.A., Guides are the reports
of Dr. Holladay and the medical adviser. Under Table 16-3, a partial meniscal tear has a grade C
(default) impairment of two percent.11 As to grade modifiers, Dr. Holladay used a GMFH of 1
for a mild problem of antalgic limp, and 1 for GMPE, for mild palpatory findings and loss of
range of motion. He did not use clinical studies as this was used for placement in the regional
grid.12 Applying the adjustment formula noted above, there is no adjustment from the grade C
impairment of two percent.
Therefore the weight of the medical evidence indicates that under the sixth edition of the
A.M.A., Guides appellant has a two percent left leg impairment based on the left knee meniscal
injury. Since the record indicates that appellant previously received a schedule award for an 11
percent permanent impairment for the left leg, that included the left knee meniscal injury,
appellant is not entitled to an additional schedule award for the left leg.
On appeal, appellant argues that the impairment ratings he previously received were for
different injuries and were not the same impairments. A review of OWCP File No. xxxxxx280
clearly indicated that the 11 percent left leg permanent impairment included a 2 percent
impairment for the left knee meniscal injury based on Table 16-3. It is well established that
benefits payable under 5 U.S.C. § 8107(c) are reduced by the period of compensation paid under
the schedule for an earlier injury if: (1) compensation in both cases is for impairment of the
same member or function or different parts of the same member or function; and (2) the latter
impairment in whole or in part would duplicate the compensation payable for the preexisting
impairment.13 In this case, the two percent left leg impairment would duplicate the prior
schedule award for the left knee meniscal injury. Appellant may submit additional medical
evidence with left leg permanent impairment and request an increased schedule award based on
the new medical evidence.
CONCLUSION
The Board finds that appellant has not established entitlement to an additional schedule
award for the left leg.

11

Id. at 509, Table 16-3.

12

Id. at 516.

13

T.S., Docket No. 09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2011 is affirmed.
Issued: April 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

